PER CURIAM:
Appellant appeals from the Order of the court below refusing to dismiss, on double jeopardy grounds, the indictments filed against him. That issue having been decided adversely to the appellants in Commonwealth v. Africa, 481 Pa.Super. 419, 422 A.2d 539 (1980), in which case appellant herein was also a codefendant, the order of the court below is affirmed. (We note, for clarity, that appellant Edward Goodman Africa did not request either dismissal of the charges against him or a mistrial; his position is, therefore, identical to that of Gail Sims Africa, appellant at No. 1410 October Term 1979, supra.)
Order affirmed.